department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc intl br1 genin-105586-05 office_of_chief_counsel number info release date uil ---------------------- ---------------------------------- ------------------------------------- dear ---------------------- this letter responds to your request for information dated date in your letter you requested certain information regarding sec_871 of the internal_revenue_code the code sec_871 provides that for purposes of this section a nonresident_alien_individual who without regard to this subsection is not engaged in trade_or_business_within_the_united_states and who is temporarily present in the united_states as a nonimmigrant under subparagraph f j m or q of sec_101 of the immigration and nationality act as amended u s c a f j m or q shall be treated as a nonresident_alien_individual engaged in trade_or_business_within_the_united_states and any income described in the second sentence of sec_1441 which is received by such individual shall to the extent derived from sources within the united_states be treated as effectively connected with the conduct_of_a_trade_or_business within the united_states generally sec_871 provides that a nonresident_alien who is not otherwise engaged in a u s trade_or_business_within_the_united_states will be considered engaged in a trade_or_business in the united_states if the nonresident_alien is temporarily present in the united_states as a nonimmigrant under an f j m or q visa sec_871 imposes tax on a nonresident_alien_individual engaged in a u s trade_or_business during the taxable_year on i ncome that is effectively connected to a u s trade_or_business such income will generally be taxed at the same graduated rates that apply to u s citizens and residents the taxable part of any scholarship or fellowship_grant that is u s source income is treated as effectively connected with a trade_or_business in the united_states see sec_1_871-9 genin-105586-05 sec_873 provides in general that in the case of a nonresident_alien_individual the deductions shall be allowed only for purposes of sec_871 and only if and to the extent that they are connected with income which is effectively connected with the conduct of a u s trade_or_business sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a u s trade_or_business including traveling expenses while away from home in the pursuit of a trade_or_business in addition you may find it useful to review i r s publication u s tax guide for aliens the tax guide will provide a useful explanation of the taxation of u s resident and nonresident_aliens this information_letter is advisory only and has no binding effect on the internal_revenue_service it is intended for informational purposes only and does not constitute a ruling if you would like a definitive determination concerning a particular set of facts you must comply with the requirements for obtaining a private_letter_ruling that are set forth in revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact our office at --------------------- sincerely ______________________________ karen a rennie senior technical reviewer branch international
